Citation Nr: 0401079	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran claims that he suffers from PTSD as a result of 
stressors that occurred while on active duty in Vietnam.  
Unfortunately, additional evidence is required before the 
Board can adjudicate this claim. 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2003).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged in-service traumatic 
stressor, it is necessary to develop this evidence.  Such 
development includes providing the stressor information to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to verify the claimed 
stressor.  

In this case, the veteran claims that his unit came under 
several rocket and mortar attacks at Hue and/or Phu Bai while 
he was with the 517th Transportation Company and Company C of 
the 159th Assault Helicopter Battalion.  He recalled one such 
attack in either August or September of 1969 in which he came 
to the rescue of a fellow soldier who had shrapnel in his leg 
and face.  Unfortunately, he was unable to recall the 
soldier's name.  

The RO attempted to confirm the veteran's stressors by 
contacting the USASCRUR in a September 2000 letter.  In that 
letter, the RO provided the veteran's unit assignment and 
related the 1969 incident in which the veteran's unit came 
under a rocket and mortar attack.  However, the RO neglected 
to mention that the veteran believed the attack occurred in 
either August or September, and only provided the year.  In a 
September 2000 letter, the USASCRUR indicated that the 
information was insufficient to conduct a meaningful search, 
and that the veteran should provide more specific dates, type 
and location of the incident, as well as the full names of 
any causalities.  The USASCRUR also failed to provide a unit 
history.  See Pentecost, supra.

In light of this oversight, the veteran's claimed stressor 
involving the rocket and mortar attack in either August or 
September of 1969 should be sent to the USASCRUR for 
verification.  Prior to that request, however, the veteran 
should be provided another opportunity to provide a 
comprehensive statement containing as much detail as possible 
regarding his alleged stressors.  In the event that any 
claimed stressor can be verified, the remaining question of 
whether the veteran's corroborated stressor is sufficient to 
have resulted in a diagnosis of PTSD is a medical question 
that must answered by qualified medical personnel.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Therefore, if an alleged 
stressor is verified, the veteran should be afforded a VA 
psychiatric examination to determine whether a relationship 
exists between the verified stressor and the diagnosis of 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2) (West 2002).




Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  He 
should reminded that any citation or 
award orders in his possession that are 
supportive of his claim should be 
submitted.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible.

2.  Thereafter, the RO should review the 
file and prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
a copy of the unit history to which the 
veteran was assigned while stationed in 
Vietnam.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which that agency has determined 
is established by the record.  If any 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



